


Exhibit 10.2




INDEMNITY AGREEMENT




THIS INDEMNITY AGREEMENT (this “Agreement”) dated as of January 16, 2016, is
made by and between B4MC Gold Mines, Inc., a Nevada corporation (the “Company”),
and Bennett J. Yankowitz (“Indemnitee”).




A.

The Company desires to attract and retain the services of highly qualified
individuals as directors, officers, employees and Agents.




B.

The Company’s Articles of Incorporation (the “Articles”) and bylaws (the
“Bylaws”) require that the Company indemnify its directors, and empower the
Company to indemnify its officers, employees and Agents, to the fullest extent
permitted by law, including the Nevada Revised Statutes (the “NRS”) under which
the Company is organized, and the Articles and Bylaws expressly provide that the
indemnification provided therein is not exclusive and contemplate that the
Company may enter into separate agreements with its directors, officers, and
other persons to set forth specific indemnification provisions.




C.

Indemnitee does not regard the protection currently provided by applicable law,
the Company’s governing documents and available insurance as adequate under the
present circumstances, and the Company has determined that Indemnitee and other
directors, officers, employees, and Agents of the Company may not be willing to
serve or continue to serve in such capacities without additional protection.




D.

The Company desires and has requested Indemnitee to serve or continue to serve
as a director, officer, employee, or Agent of the Company, as the case may be,
and has proffered this Agreement to Indemnitee as an additional inducement to
serve in such capacity.




E.

Indemnitee is willing to serve, or to continue to serve, as a director, officer,
employee, or Agent of the Company, as the case may be, if Indemnitee is
furnished the indemnity provided for herein by the Company.




NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

Section 1.

Definitions




An “Agent” of the Company means any person who: (i) is or was a director,
officer, employee, or other fiduciary of the Company or a Subsidiary of the
Company; or (ii) is or was serving at the request or for the convenience of, or
representing the interests of, the Company or a Subsidiary of the Company, as a
director, officer, employee, or other fiduciary of a foreign or domestic
corporation, partnership, joint venture, trust or other enterprise.




“Expenses” shall be broadly construed and shall include, without limitation, all
direct and indirect costs of any type or nature whatsoever (including, without
limitation, all attorneys, witness, or other professional fees and related
disbursements, and other out-of-pocket costs of whatever nature), actually and
reasonably incurred by Indemnitee in connection with the investigation, defense,
or appeal of a Proceeding or establishing or enforcing a right to
indemnification under this Agreement, the NRS, or otherwise, and amounts paid in
settlement by or on behalf of Indemnitee, but shall not include any judgments,
fines or penalties actually levied against Indemnitee for such individual’s
violations of law. The term “Expenses” shall also include reasonable
compensation for time spent by Indemnitee for which he is not compensated by the
Company or any Subsidiary or third party (i) for any period during which
Indemnitee is not an Agent, in the employment of, or providing services for
compensation to, the Company or any Subsidiary; and (ii) if the rate of
compensation and estimated time involved are approved by the directors of the
Company who are not parties to any action with respect to which Expenses are
incurred, for Indemnitee while an Agent of, employed by, or providing services
for compensation to, the Company or any Subsidiary.




“Independent Counsel” means a law firm, or a partner (or, if applicable, member)
of such a law firm, that is experienced in matters of corporation law and
neither presently is, nor in the past five (5) years has been, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.





1




--------------------------------------------------------------------------------




 “Proceeding” shall be broadly construed and shall include, without limitation,
any threatened, pending, or completed action, suit, arbitration, alternate
dispute resolution mechanism, investigation, inquiry, administrative hearing or
any other actual, threatened or completed Proceeding, whether brought in the
right of the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature, and whether formal or informal in any
case, in which Indemnitee was, is or will be involved as a party or otherwise by
reason of: (i) the fact that Indemnitee is or was a director or officer of the
Company; (ii) the fact that any action taken by Indemnitee or of any action on
Indemnitee’s part while act ing as director, officer, employee, or Agent of the
Company; or (iii) the fact that Indemnitee is or was serving at the request of
the Company as a director, officer, employee, or Agent of another corporation,
partnership, joint venture, trust, employee, benefit plan or other enterprise,
and in any such case described above, whether or not serving in any such
capacity at the time any liability or Expense is incurred for which
indemnification, reimbursement, or advancement of Expenses may be provided under
this Agreement.




“Subsidiary” means any corporation or limited liability company of which more
than 50% of the outstanding voting securities or equity interests are owned,
directly or indirectly, by the Company and one or more of its subsidiaries, and
any other corporation, limited liability company, partnership, joint venture,
trust, employee benefit plan or other enterprise of which Indemnitee is or was
serving at the request of the Company as a director, officer, employee, Agent or
fiduciary.




Section 2.

Agreement to Serve




(a)

Indemnitee will serve, or continue to serve, as a director, officer, employee,
or Agent of the Company or any Subsidiary, as the case may be, faithfully and to
the best of his or her ability, at the will of such corporation (or under
separate agreement, if such agreement exists), in the capacity Indemnitee
currently serves as an Agent of such corporation, so long as Indemnitee is duly
appointed or elected and qualified in accordance with the applicable provisions
of the Bylaws or other applicable charter documents of such corporation, or
until such time as Indemnitee tenders his or her resignation in writing;
provided, however, that nothing contained in this Agreement is intended as an
employment agreement between Indemnitee and the Company or any of its
subsidiaries or to create any right to continued employment of Indemnitee with
the Company or any of its subsidiaries in any capacity.




(b)

The Company acknowledges that it has entered into this Agreement and assumes the
obligations imposed on it hereby, in addition to and separate from its
obligations to Indemnitee under the Bylaws, to induce Indemnitee to serve, or
continue to serve, as a director, officer, employee, or Agent of the Company,
and the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director, officer, employee, or Agent of the Company.




Section 3.

Indemnification




(a)

Indemnification in Third Party Proceedings. Subject to Section 10 below, the
Company shall indemnify Indemnitee to the fullest extent permitted by the NRS,
as the same may be amended from time to time (but, only to the extent that such
amendment permits Indemnitee to broader indemnification rights than the NRS
permitted prior to adoption of such amendment), if Indemnitee is a party to or
threatened to be made a party to or otherwise involved in any Proceeding, for
any and all Expenses, actually and reasonably incurred by Indemnitee in
connection with the investigation, defense, settlement, or appeal of such
Proceeding.




(b)

Indemnification in Derivative Actions and Direct Actions by the Company. Subject
to Section 10 below, the Company shall indemnify Indemnitee to the fullest
extent permitted by the NRS, as the same may be amended from time to time (but,
only to the extent that such amendment permits Indemnitee to broader
indemnification rights than the NRS permitted prior to adoption of such
amendment), if Indemnitee is a party to or threatened to be made a party to or
otherwise involved in any Proceeding by or in the right of the Company to
procure a judgment in its favor, against any and all Expenses actually and
reasonably incurred by Indemnitee in connection with the investigation, defense,
settlement, or appeal of such Proceedings.




Section 4.

Indemnification of Expenses of Successful Party.  Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any Proceeding or in defense of any
claim, issue, or matter therein, including the dismissal of any action without
prejudice, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred in connection with the investigation, defense, or appeal
of such Proceeding.




Section 5.

Partial Indemnification.  If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Expenses actually and reasonably incurred by Indemnitee in the investigation,
defense, settlement, or appeal of a Proceeding, but is precluded by applicable
law or the specific terms of this Agreement to indemnification for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.





2




--------------------------------------------------------------------------------




Section 6.

Advancement of Expenses.  To the extent not prohibited by law, the Company shall
advance the Expenses incurred by Indemnitee in connection with any Proceeding,
and such advancement shall be made within 20 days after the receipt by the
Company of a statement or statements requesting such advances (which shall
include invoices received by Indemnitee in connection with such Expenses but, in
the case of invoices in connection with legal services, any references to legal
work performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice) and
upon request of the Company, an undertaking to repay the advancement of Expenses
if and to the extent that it is ultimately determined by a court of competent
jurisdiction in a final judgment, not subject to appeal, that Indemnitee is not
entitled to be indemnified by the Company. Advances shall be unsecured, interest
free and without regard to Indemnitee’s ability to repay the Expenses. Advances
shall include any and all Expenses actually and reasonably incurred by
Indemnitee pursuing an action to enforce Indemnitee’s right to indemnification
under this Agreement, or otherwise and this right of advancement, including
Expenses incurred preparing and forwarding statements to the Company to support
the advances claimed. Indemnitee acknowledges that the execution and delivery of
this Agreement shall constitute an undertaking providing that Indemnitee shall,
to the fullest extent required by law, repay the advance if and to the extent
that it is ultimately determined by a court of competent jurisdiction in a final
judgment, not subject to appeal, that Indemnitee is not entitled to be
indemnified by the Company. The right to advances under this Section 6 shall
continue until final disposition of any Proceeding, including any appeal
therein. This Section 6 shall not apply to any claim made by Indemnitee for
which indemnity is excluded pursuant to Section 10(b).




Section 7.

Notice and Other Indemnification Procedures




(a)

Notification of Proceeding. Indemnitee will notify the Company in writing
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise.




(b)

Request for Indemnification and Indemnification Payments. Indemnitee shall
notify the Company promptly in writing upon receiving notice of nay demand,
judgment or other requirement for payment that Indemnitee reasonably believes to
the subject to indemnification under the terms of this Agreement, and shall
request payment thereof by the Company. Indemnification payments requested by
Indemnitee under Section 3 hereof shall be made by the Company no later than 60
days after receipt of the written request of Indemnitee. Claims for advancement
of Expenses shall be made under the provisions of Section 6 herein.




(c)

Application for Enforcement. If the Company fails to make timely payments as set
forth in Section 6 or 7(b) above, Indemnitee shall have the right to apply to
any court of competent jurisdiction for the purpose of enforcing Indemnitee’s
right to indemnification or advancement of Expenses pursuant to this Agreement.
In such an enforcement hearing or Proceeding, the burden of proof shall be on
the Company to prove by that indemnification or advancement of Expenses to
Indemnitee is not required under this Agreement or permitted by applicable law.
Any determination by the Company (including its Board of Directors, stockholders
or Independent Counsel) that Indemnitee is not entitled to indemnification
hereunder shall not be a defense by the Company to the action nor create any
presumption that Indemnitee is not entitled to indemnification or advancement of
Expenses hereunder.




(d)

Indemnification of Certain Expenses. The Company shall indemnify Indemnitee
against all Expenses incurred in connection with any hearing or Proceeding under
this Section 7 unless the Company prevails in such hearing or Proceeding on the
merits in all material respects.




Section 8.

Assumption of Defense.  If the Company shall be requested by Indemnitee to pay
the Expenses of any Proceeding, the Company, if appropriate, shall be entitled
to assume the defense of such Proceeding, or to participate to the extent
permissible in such Proceeding, with counsel reasonably acceptable to
Indemnitee. Upon assumption of the defense by the Company and the retention of
such counsel by the Company, the Company shall not be liable to Indemnitee under
this Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same Proceeding, provided that Indemnitee shall have the right to
employ separate counsel in such Proceeding at Indemnitee’s sole cost and
Expense. Notwithstanding the foregoing, if Indemnitee’s counsel delivers a
written notice to the Company stating that such counsel has reasonably concluded
that there may be a conflict of interest between the Company and Indemnitee in
the conduct of any such defense or the Company shall not, in fact, have employed
counsel or otherwise actively pursued the defense of such Proceeding within a
reasonable time, then in any such event the fees and Expenses of Indemnitee’s
counsel to defend such Proceeding shall be subject to the indemnification and
advancement of Expenses provisions of this Agreement.





3




--------------------------------------------------------------------------------




Section 9.

Insurance.  To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
Agents of the Company or of any Subsidiary (“D&O Insurance”), Indemnitee shall
be covered by such policy or policies in accordance with its or their terms to
the maximum extent of the coverage available for any such director, officer,
employee, or Agent under such policy or policies. If, at the time of the receipt
of a notice of a claim pursuant to the terms hereof, the Company has D&O
Insurance in effect, the Company shall give prompt notice of the commencement of
such Proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.




Section 10.

Exceptions




(a)

Certain Matters. Any provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee on account of any Proceeding with respect to (i)
remuneration paid to Indemnitee if it is determined by final judgment or other
final adjudication that such remuneration was in violation of law (and, in this
respect, both the Company and Indemnitee have been advised that the Securities
and Exchange Commission believes that indemnification for liabilities arising
under the federal securities laws is against public policy and is, therefore,
unenforceable and that claims for indemnification should be submitted to
appropriate courts for adjudication, as indicated in Section 10(d) below); (ii)
a final judgment rendered against Indemnitee for an accounting, disgorgement or
repayment of profits made from the purchase or sale by Indemnitee of securities
of the Company against Indemnitee or in connection with a settlement by or on
behalf of Indemnitee to the extent it is acknowledged by Indemnitee and the
Company that such amount paid in settlement resulted from Indemnitee’s conduct
from which Indemnitee received monetary personal profit pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or other provisions of any federal, state or local statute or rules and
regulations thereunder; (iii) a final judgment or other final adjudication that
Indemnitee’s conduct was in bad faith, knowingly fraudulent or deliberately
dishonest or constituted willful misconduct (but only to the extent of such
specific determination); or (iv) on account of conduct that is established by a
final judgment as constituting a breach of Indemnitee’s duty of loyalty to the
Company or resulting in any personal profit or advantage to which Indemnitee is
not legally entitled. For purposes of the foregoing sentence, a final judgment
or other adjudication may be reached in either the underlying Proceeding or
action in connection with which indemnification is sought or a separate
Proceeding or action to establish rights and liabilities under this Agreement.




(b)

Claims Initiated by Indemnitee. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated to indemnify or advance
Expenses to Indemnitee with respect to Proceedings or claims initiated or
brought by Indemnitee against the Company or its directors, officers, employees,
or other Agents and not by way of defense, except (i) with respect to
Proceedings brought to establish or enforce a right to indemnification under
this Agreement or under any other agreement, provision in the Bylaws or Articles
or applicable law, or (ii) with respect to any other Proceeding initiated by
Indemnitee that is either approved by the Board of Directors or Indemnitee’s
participation is required by applicable law. However, indemnification or
advancement of Expenses may be provided by the Company in specific cases if the
Board of Directors determines it to be appropriate.




(c)

Unauthorized Settlements. Any provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee under this Agreement for any amounts paid in settlement of
a Proceeding effected without the Company’s written consent. Neither the Company
nor Indemnitee shall unreasonably withhold consent to any proposed settlement;
provided, however, that the Company may in any event decline to consent to (or
to otherwise admit or agree to any liability for indemnification hereunder in
respect of) any proposed settlement if the Company is also a party in such
Proceeding and determines in good faith that such settlement is not in the best
interests of the Company and its stockholders.




(d)

Securities Act Liabilities. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee or otherwise act in violation of any
undertaking appearing in and required by the rules and regulations promulgated
under the Securities Act of 1933, as amended (the “Act”), or in any registration
statement filed with the SEC under the Act. Indemnitee acknowledges that
paragraph (h) of Item 512 of Regulation S-K currently generally requires the
Company to undertake in connection with any registration statement filed under
the Act to submit the issue of the enforceability of Indemnitee’s rights under
this Agreement in connection with any liability under the Act on public policy
grounds to a court of appropriate jurisdiction and to be governed by any final
adjudication of such issue. Indemnitee specifically agrees that any such
undertaking shall supersede the provisions of this Agreement and to be bound by
any such undertaking.





4




--------------------------------------------------------------------------------




Section 11.

Nonexclusivity; Priority of Payment and Survival of Rights




(a)

The provisions for indemnification and advancement of Expenses set forth in this
Agreement shall not be deemed exclusive of any other rights which Indemnitee may
at any time be entitled under any provision of applicable law, the Articles,
Bylaws, or other agreements, both as to action in Indemnitee’s official capacity
and Indemnitee’s action as an Agent of the Company, in any court in which a
Proceeding is brought, and Indemnitee’s rights hereunder shall continue after
Indemnitee has ceased acting as an Agent of the Company and shall inure to the
benefit of the heirs, executors, administrators and assigns of Indemnitee. The
obligations and duties of the Company to Indemnitee under this Agreement shall
be binding on the Company and its successors and assigns until terminated in
accordance with its terms. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.




(b)

No amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his or her corporate status
prior to such amendment, alteration or repeal. To the extent that a change in
the NRS, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Articles, Bylaws, and this Agreement, the parties hereto intend that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, by Indemnitee shall not prevent
the concurrent assertion or employment of any other right or remedy by
Indemnitee.




Section 12.

 Term




(a)

This Agreement shall continue until and terminate upon the later of:




(i)

five years after the date that Indemnitee shall have ceased to serve as a
director or and/or officer, employee, or Agent of the Company; or




(ii)

one year after the final termination of any Proceeding, including any appeal
then pending, in respect to which Indemnitee was granted rights of
indemnification or advancement of Expenses hereunder.




(b)

No legal action shall be brought and no cause of action shall be asserted by or
in the right of the Company against an Indemnitee or an Indemnitee’s estate,
spouse, heirs, executors, or personal or legal representatives after the
expiration of five years from the date of accrual of such cause of action, and
any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
five-year period; provided, however, that if any shorter period of limitations
is otherwise applicable to such cause of action, such shorter period shall
govern.




Section 13.

 Subrogation.  Except as provided in Section 11(b) above, in the event of any
payment under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the rights of recovery of Indemnitee (other than against
the Fund Indemnitor), who, at the request and Expense of the Company, shall
execute all papers required and shall do everything that may be reasonably
necessary to secure such rights, including the execution of such documents
necessary to enable the Company effectively to bring suit to enforce such
rights.




Section 14.

Interpretation of Agreement.  It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
to Indemnitee to the fullest extent now or hereafter permitted by law.




Section 15.

Severability. If any provision of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever, (a) the validity, legality
and enforceability of the remaining provisions of the Agreement (including
without limitation, all portions of any paragraphs of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby; and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable and to give effect to Section 14 hereof.





5




--------------------------------------------------------------------------------




Section 16.

Amendment and Waiver. No supplement, modification, amendment, or cancellation of
this Agreement shall be binding unless executed in writing by the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.




Section 17.

Notice. Except as otherwise provided herein, any notice or demand which, by the
provisions hereof, is required or which may be given to or served upon the
parties hereto shall be in writing and, if by telegram, telecopy or telex, shall
be deemed to have been validly served, given or delivered when sent, if by
overnight delivery, courier or personal delivery, shall be deemed to have been
validly served, given or delivered upon actual delivery and, if mailed, shall be
deemed to have been validly served, given or delivered three business days after
deposit in the United States mail, as registered or certified mail, with proper
postage prepaid and addressed to the party or parties to be notified at the
addresses set forth on the signature page of this Agreement (or such other
address(es) as a party may designate for itself by like notice). If to the
Company, notices and demands shall be delivered to the attention of the
Secretary of the Company.




Section 18.

Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Nevada, as applied to contracts between
Nevada residents entered into and to be performed entirely within Nevada.




Section 19.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original but all of which
together shall constitute but one and the same Agreement. Only one such
counterpart need be produced to evidence the existence of this Agreement.




Section 20.

Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.




Section 21.

Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, written and oral, between the
parties with respect to the subject matter of this Agreement; provided, however,
that this Agreement is a supplement to and in furtherance of the Articles, the
Bylaws, the NRS, and any other applicable law, and shall not be deemed a
substitute therefor, and does not diminish or abrogate any rights of Indemnitee
thereunder.







[Signature page follows]





6




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first above written.







Company:

   B4MC GOLD MINES, INC.




By:    /s/ Henrik Rouf                         

      Henrik Rouf, Assistant Secretary

Indemnitee:




        /s/ Bennett J. Yankowitz             

       Bennett J. Yankowitz

 

 











7


